Exhibit 10.1 RESERVE EQUITY FINANCING AGREEMENT THIS AGREEMENT dated as of the 17th day of June2010 (the “Agreement”) between AGS Capital Group, LLC a New York limited liability company (the “Investor”), and Flint Telecom Group, Inc., a corporation organized and existing under the laws of the State of Nevada (the “Company”). WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Investor, from time to time as provided herein, and the Investor shall purchase from the Company up to Ten Million Dollars ($10,000,000) of the Company’s fully registered and freely tradable common stock, par value $.01 per share (the “Common Stock”),; and WHEREAS, such investments will be made in reliance upon the provisions of RegulationD (“RegulationD”) of the Securities Act of 1933, as amended, and the regulations promulgated thereunder (the “Securities Act”), and or upon such other exemption from the registration requirements of the Securities Act as may be available with respect to any or all of the investments to be made hereunder. NOW, THEREFORE, the parties hereto agree as follows: ARTICLE I. Certain Definitions Section1.1. “Advance” shall mean the portion of the Commitment Amount requested by the Company in the Advance Notice. Section1.2. “Advance Date” shall mean the first Trading Day after expiration of the applicable Pricing Period for each Advance. Section1.3. “Advance Notice” shall mean a written notice in the form of Exhibit A attached hereto to the Investor executed by an officer of the Company and setting forth the Advance amount that the Company requests from the Investor. Section1.4 “Advance Notice Date” shall mean each date the Company delivers (in accordance with Section2.2(b) of this Agreement) to the Investor an Advance Notice requiring the Investor to purchase the number of shares of Common Stock specified in the Advance Notice, subject to the terms of this Agreement. No Advance Notice Date shall be less than five (5)Trading Days after the prior Advance Notice Date. Section 1.5 “Average Daily Trading Volume” means the average trading volume of the ten (10)Trading Days prior to the date of delivery of the Advance Notice that results from excluding the three (3)highest trading volume days and three (3)lowest trading volume Trading Days during such ten (10)Trading Day period. Section1.6. “Bid Price” shall mean, on any date, the closing bid price (as reported by Bloomberg L.P. or other comparable reporting service) of the Common Stock on the Principal Market or if the Common Stock is not traded on a Principal Market, the highest reported bid price for the Common Stock, as furnished by the Financial Industry Regulatory Authority. Section1.7. “Closing” shall mean one of the closings of a purchase and sale of Common Stock pursuant to Section2.3. Section1.8. “Commitment Amount” shall mean the aggregate amount of up to Ten Million Dollars ($10,000,000) which the Investor has agreed to provide to the Company in order to purchase the Company’s Common Stock pursuant to the terms and conditions of this Agreement. Section1.9. “Commitment Period” shall mean the period commencing on the Effective Date, and expiring upon the termination of this Agreement in accordance with Section10.2. Section1.10. “Common Stock” shall mean the Company’s common stock, par value $.01 per share. Section1.11. “Condition Satisfaction Date” shall have the meaning set forth in Section7.2. Section1.12. “Damages” shall mean any loss, claim, damage, liability, costs and expenses (including, without limitation, reasonable attorney’s fees and disbursements and costs and expenses of expert witnesses and investigation). Section1.13. “Effective Date” shall mean the date on which the SEC first declares effective a Registration Statement registering the resale of the Registrable Securities as set forth in Section7.2(a). Section1.14. Intentionally Omitted. Section1.15. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. Section1.16. “Material Adverse Effect” shall mean any condition, circumstance, or situation that may result in, or reasonably be expected to result in (i)a material adverse effect on the legality, validity or enforceability of the Agreement, (ii)a material adverse effect on the results of operations, assets, business or condition (financial or otherwise) of the Company, taken as a whole, or (iii)a material adverse effect on the Company’s ability to perform in any material respect on a timely basis its obligations under the Agreement. Section1.17. “Market Price” shall mean the lowest closing bid price of the Common Stock during the Pricing Period. Section1.18. “Maximum Advance Amount” shall be equal to at the Investor's election, either: (A) 500% of the Average Daily Trading Volume for the 10 days as reported by Bloomberg or comparable financial news service (U.S market only) (“ADV”) immediately preceding the Advance Notice Date or (B) two hundred fifty thousand dollars ($250,000). Section1.19. “FINRA” shall mean the Financial Industry Regulatory Authority. Section1.20. “Person” shall mean an individual, a corporation, a partnership, an association, a trust or other entity or organization, including a government or political subdivision or an agency or instrumentality thereof. Section1.21. “Pricing Period” shall mean the five (5)consecutive Trading Days after the Advance Notice Date. Section1.22. “Principal Market” shall mean the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market, the American Stock Exchange, the OTC Bulletin Board, or the New York Stock Exchange, whichever is at the time the principal trading exchange or market for the Common Stock. Section1.23. “Purchase Price” If the stock price is above 1.00 then the Purchase Price shall be ninety five percent (95%) of the Market Price on the date in question during such Advance Pricing Period. If the stock price is between .75 and .99 then the Purchase Price shall be ninety percent (90%) of the Market Price on the date in question during such Advance Pricing Period. If the stock price is between .20 and .74 then the Purchase Price shall be eighty five percent (85%) of the Market Price on the date in question during such Advance Pricing Period. If the stock price is between .11 and .19 then the Purchase Price shall be seventy five percent (75%) of the Market Price on the date in question during such Advance Pricing Period. If the stock price is below .11 the Purchase Price shall be Fifty percent (50%) of the Market Price on the date in question during such Advance Pricing Period. Section1.24. “Registrable Securities” shall mean the shares of Common Stock to be issued hereunder (i)in respect of which the Registration Statement has not been declared effective by the SEC, (ii)which have not been sold under circumstances meeting all of the applicable conditions of Rule144 (or any similar provision then in force) under the Securities Act (“Rule 144”) or (iii)which have not been otherwise transferred to a holder who may trade such shares without restriction under the Securities Act, and the Company has delivered a new certificate or other evidence of ownership for such securities not bearing a restrictive legend. Section1.25. “Registration Rights Agreement” shall mean the Registration Rights Agreement dated the date hereof, regarding the filing of the Registration Statement for the resale of the Registrable Securities, entered into between the Company and the Investor. Section1.26. “Registration Statement” shall mean a registration statement on Form S-1 or Form S-3 (if use of such form is then available to the Company pursuant to the rules of the SEC and, if not, on such other form promulgated by the SEC for which the Company then qualifies and which counsel for the Company shall deem appropriate, and which form shall be available for the resale of the Registrable Securities to be registered thereunder in accordance with the provisions of this Agreement and the Registration Rights Agreement, and in accordance with the intended method of distribution of such securities), for the registration of the resale by the Investor of the Registrable Securities under the Securities Act. Section1.27. “RegulationD” shall have the meaning set forth in the recitals of this Agreement. Section1.28. “SEC” shall mean the United States Securities and Exchange Commission. Section1.29. “Securities Act” shall have the meaning set forth in the recitals of this Agreement. Section 1.30 “Trading Cushion” Unless the parties agree in writing otherwise, there shall be a minimum of three (3)Trading Days between the expiration of any Pricing Period and the beginning of the next succeeding Pricing Period. Section1.31. “Trading Day” shall mean any day during which the New York Stock Exchange shall be open for business. Section1.32. “VWAP” means, as of any date, the daily dollar volume-weighted average price for such security as reported by Bloomberg, LP through its “Historical Price Table Screen (HP)” with Market: Weighted Ave function selected (or comparable financial news service (U.S market only), or, if no dollar volume-weighted average price is reported for such security by Bloomberg, LP (or comparable financial news service (U.S market only), the average of the highest closing bid price and the lowest closing ask price of any of the market makers for such security as reported in the “pink sheets” by Pink Sheets LLC. ARTICLE II. Advances Section2.1. Advances” Subject to the terms and conditions of this Agreement (including, without limitation, the provisions of ArticleVII hereof), the Company, shall issue an Advance to the Investor on a weekly basis, and the Investor shall purchase from the Company, shares of the Company’s Common Stock by the delivery of Advance Notices. The aggregate maximum amount of all Advances that the Investor shall be obligated to make under this Agreement shall not exceed the Commitment Amount. Section2.2. Mechanics. (a)Advance Notice. At any time during the Commitment Period, the Company may require the Investor to purchase shares of Common Stock by delivering an Advance Notice to the Investor, subject to the conditions set forth in Article VII; provided, however, that (i) the amount for each Advance as designated by the Company in the applicable Advance Notice shall not be more than the Maximum Advance Amount, (ii) the aggregate amount of the Advances pursuant to this Agreement shall not exceed the Commitment Amount, (iii) in no event shall the number of shares of Common Stock issuable to the Investor pursuant to an Advance cause the aggregate number of shares of Common Stock beneficially owned (as calculated pursuant to Section 13(d) of the Exchange Act) by the Investor and its affiliates to exceed 9.99% of the then outstanding Common Stock (the “Ownership Limitation”) (as of the date of this Agreement, Investor and its affiliates held 0% of the outstanding Common Stock), and (iv) under no circumstances shall the aggregate offering price or number of Shares, as the case may be, exceed the aggregate offering price or number of Shares available for issuance under the Registration Statement (the “Registration Limitation”). There shall be a minimum of 5 Trading Days between each Advance Notice Date. Notwithstanding any other provision in this Agreement, the Company acknowledges and agrees that upon receipt of an Advance Notice, the Investor may sell shares that it is unconditionally obligated to purchase under such Advance Notice prior to taking possession of such shares. (b)Date of Delivery of Advance Notice. An Advance Notice shall be deemed delivered on (i)the Trading Day it is received by email (to the address set forth in Section 11.1 herein) by the Investor if such notice is received prior to 5:00 pm Eastern Time, or (ii)the immediately succeeding Trading Day if it is received by email after 5:00 pm Eastern Time on a Trading Day or at any time on a day which is not a Trading Day. No Advance Notice may be deemed delivered on a day that is not a Trading Day. The Company acknowledges and agrees that the Investor shall be entitled to treat any email it receives from officers whose email addresses are identified by the Company purporting to be an Advance Notice as a duly executed and authorized Advance Notice from the Company. Section2.3. Closings. (a)On the day of the Advance Notice, the Company shall deliver to the Investor such number of shares of the Common Stock registered in the name of the Investor as shall equalthe number of shares specified in the Advance Notice.
